UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-1396



ROGER A. LYNCH,

                                               Plaintiff - Appellant,

             versus


PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CA-02-3187-HFF)


Submitted:    February 13, 2006               Decided:   March 6, 2006


Before WILKINS, Chief Judge, and MICHAEL and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karen Creech, COVINGTON, PATRICK, HAGINS, STERN & LEWIS, P.A.,
Greenville, South Carolina, for Appellant. Theodore D. Willard,
Jr., MONTGOMERY, PATTERSON, POTTS & WILLARD, L.L.P., Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Roger A. Lynch appeals from the district court’s award of

summary judgment to defendant Provident Life and Accident Insurance

Company (“Provident”) in this lawsuit concerning Provident’s denial

of Lynch’s claim for long-term disability benefits under an ERISA-

governed benefits plan.     Upon careful consideration of the record

and the parties’ briefs, we are unable to identify any reversible

error.    We are therefore content to dispose of this appeal by

adopting the district court’s opinion adopting the magistrate

judge’s recommendations.    See Lynch v. Provident Life and Accident

Ins. Co., CA-02-3187-HFF (D.S.C. May 13, 2004).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                  - 2 -